     Case 2:16-cv-02809-JAM-EFB Document 33 Filed 04/22/21 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7                                     UNITED STATES DISTRICT COURT
 8                          FOR THE EASTERN DISTRICT OF CALIFORNIA
 9

10    ALEX LEONARD AZEVEDO,                              No. 2:16-cv-2809-JAM-EFB P
11                        Plaintiff,
12            v.                                         ORDER
13    ALBERT SMITH, et al.,
14                        Defendants.
15

16          This civil rights action was closed on February 21, 2018 and judgment was duly entered.

17   ECF Nos. 24, 25. On April 15, 2021, plaintiff filed a “Motion for Rulings, Findings, Decisions,

18   Statement” and a “Motion to Stop Using Electric Filing System.” ECF Nos. 31, 32. The court

19   takes no action on plaintiff’s filings as this case is closed. Plaintiff is hereby informed that the

20   court will not respond to future filings in this action that are not authorized by the Federal Rules

21   of Civil Procedure or the Federal Rules of Appellate Procedure. The Clerk of the Court shall

22   terminate ECF Nos. 31 and 32.

23          So ordered.

24   Dated: April 22, 2021.

25

26

27

28
